Title: John Townsend to James Madison, 3 October 1831
From: Townsend, John
To: Madison, James


                        
                            
                                Honored Sir,
                            
                            
                                
                                    St John’s Colleton (S. Car.)
                                
                                 Octr. 3rd. 1831
                            
                        
                        Personally unacquainted as I am with you, I fear that the liberty I take in addressing to you this
                            communication may be deemed a troublesome, perhaps an impertinent intrusion upon your privacy & Leisure. I can
                            well conjecture the frequent demands which are made upon your time, for counsel & information, having relation to
                            the political history & opinions of the country, in the government of which you have acted so important &
                            distinguished a part. And being persuaded that you must be thereby involved in a very extensive & no doubt
                            inconvenient correspondence, I have declined for a long time to trouble you with the subject of the present communication,
                            under the hope that I might be able to procure the information desired from other sources; by which there might have been
                            avoided the necessity of an application to yourself. Disappointed however in this expectation, I have to throw myself upon
                            your indulgence, and seek from you, what cannot otherwise be procured, and certainly from no man in America, so well as
                            from yourself: And I trust, I shall find an apology for this intrusion, in the motive by which I am influenced; a motive
                            which will be made apparent by a candid developement of the nature of the information, and the objects for which it is
                            desired.
                        The extraordinary political excitement which prevails in this State, has no doubt awakened your attention, in
                            common with that of every other friend of the Union; and from the tone of our publick prints you are perhaps well
                            informed, that the immediate cause of it, at present, is the efforts of one the Great Parties into which our State is
                            divided, to carry out their doctrine of Nullification, into its legitimate practical result of arresting (by force if necessary) the operation of the existing Tariff Law. You are
                            doubtless also aware that attempts have been made, and are now zealously pursued, by certain of our publick men, and by
                            many of our publick journals, to justify this act, and to recommend to our citizens the doctrine of Nullification, (as understood at this time by some of our South Carolina politicians) by enlisting on its side the
                            authority of the Virginia & Kentucky Resolutions of .98 & .99, and by the deservedly
                                high authority also of Mr. Jefferson, and until recently by that of your own name.
                        Rebuked however, by the decided disapprobation of their doctrine, which was conveyed in your letter of
                            Augst 1830 to the Editor of the N. American Review, they have rallied, only with the more zeal under the authority of Mr.
                            Jefferson, and endeavour to array his authority against that of your own. They not only claim to deduce their notions of
                            Nullification from the Resns just referred to, but assert, that it is expressly & "totidem verbis,"  declared by Mr. Jefferson himself, in the Kentucky Resolution of .99; of which, they say Mr. Jefferson is the author. The authority upon which they rely for proof of this assertion is
                            a letter written by Mr. Jefferson of the 11th Decr. 1821 (which may be seen in the IV Vol. of his works p. 344) in which
                            he admits generally that he is the author of the Ken. Resns but without stating, whether he had allusion to the Resns of
                            .98 simply, or to the Resns of both .98 and .99. You are aware that it is in the Resolution of 99 that the sentiment is
                            expressed upon which so much reliance is placed by them—’that the States being sovereign & independent have the
                            right to judge if infractions of the constitution", and a "Nullification by <their>
                            sovereignties of all unauthorized acts done under Colour of that instrument is the rightful
                            remedy"
                        Now the objects of my present inquiry are, to ascertain if possible, 1st whether
                            Mr Jefferson be really the author of the Kentucky Resolution of ’99? And if so, 2nd Whether the
                            term—"Nullification" as there used, was understood at that time to imply, what it is now understood to mean, by certain
                            of our So. Car. politicians; or whether it meant any thing more than a declaration of opinion as to
                                the invalidity of an unconstitutional Law.  As auxiliary to the attainment of the
                            former object, I would also respectfully inquire 3rd Whether the father of "Mr.——Nicholas" (to whom the letter of the 11th. Decr. 1821 is addressed) who introduced the
                            Resolutions of .98 into the Kentucky Legislature be not the same individual, to whom Mr.
                            Jefferson alludes, as the "brother" of Col. Wilson C. Nicholas, in a letter addressed to the latter gentleman, on the 5th
                            Septr. 1799 (vol III p. 428 Jefferson’s Works). If he be the same individual (the christian name of
                                whom I would be glad to know, for the purpose of designation)—then Mr. Jefferson has not acknowledged himself as
                            the author of the Resn. of .99: as he only admits himself to be the author of the Resolutions
                            which that individual introduced (in .99); and it would appear (by the letter of Septr. 5th 1799.) that the brother of Col.
                            W. C. Nicholas (the supposed father of "Mr.——Nicholas") was dead, before the meeting of the Keny. Legislature in 99.
                        It would appear further from the above letter (of Septr. 1799) that Mr. Jefferson declined preparing any thing himself for the Keny. Legislature in .99: which renders it probable that the
                            Resolution of .99 was the production of Col. W. C. Nicholas, or some one else of the Kentucky Legislature. If so, I would
                            inquire 4th. who is the real author; and what is the evidence of the fact?
                        I would further most respectfully inquire, whether the debates on the Kentucky Resolutions of .98 &
                            .99 were preserved and published, and whether there was any cotemporaneous exposition of those resolutions made about that
                            period, similar to the "Report" of the Virginia Legislature in .99, by which the general terms (in which the rights
                            & remedies of the States are expressed)—were explained & their true meaning defined.
                        On the meaning of the Virga. Resolns. of .98, candid men are generally satisfied, who have examined
                            attentively the "Report of .99," and your late valuable letter to the Editor of the N. A. Review. But the highly excited
                            and alarming condition of this State, at the present juncture, render it highly essential, that every light should be
                            poured upon this question, and the minds of our citizens instructed by every fact calculated towards a proper
                            understanding of this subject. Should there then be any publick documents, or plain cotemporary essays, explanatory of
                            those Resolns, in addition to the "Report" just alluded to, may I respectfully inquire, by what titles they are known,
                            and whether they were published in such a shape, that copies might be procured.
                        The great weight which the true doctrines of the "Old Dominion," sway over the opinions of her sisters of the
                            South; and this undisputed authority of your own & Mr. Jefferson’s opinions upon questions of Constitutional Law,
                            render it highly necessary, for the preservation of the Union of the States, and the peace, good order and happiness of
                            our own community especially, that the opinions of that distinguished commonwealth, as well as those of the leading
                            politicians in the civil revolution of .99 & 1800, should be distinctly made known. It is in every respect
                            desirable too, if there be no discrepency in the opinions of Mr. Jefferson & yourself & other leaders of
                            the republican forces of that day, as to the rights of the States, & their remedies against unconstitutional Laws
                            (as I am inclined to believe there is not)—that the publick should be set right on these matters; and the practice
                            destroyed of arraying names against each other, and thus <destroying>, the just weight of their well earned authority, before the
                            people.
                        I need scarcely assure you, in conclusion, that information upon any or all of the points herein-before
                            adverted to, and as early as may suit your perfect convenience, will be most thankfully received:—And it is perhaps
                            unnecessary to add, that should it at any time be made use of, for the purpose of correcting the errors of opinion, which
                            are here at present afloat, and are threatening such pernicious consiquences to this state, the source whence the
                            information is derived will be concealed, and your name kept secret, except permission to the contrary be given, to use its
                            authority. I am, Honored & Dear Sir, with the most respectful consideration towards yourself personally, and with a
                            grateful sense of your important publick services, Your obt Svt
                        
                            
                                John Townsend
                            
                        
                    